                                                             1
                                                             2
                                                             3
                                                             4
                                                             5
                                                             6
                                                             7
                                                                                              UNITED STATES DISTRICT COURT
                                                             8
                                                                                             EASTERN DISTRICT OF CALIFORNIA
                                                             9
                                                             10   CLAUDIA RAMIREZ, ESMERALDA                      Case No.: 2:21-cv-01017-MCE-JDP
                                                                  LIZBETH MENDEZ LOZANO, LILIAN
                                                             11
LAWYERS for JUSTICE, PC




                                                                  CABRERA, ANA ROSA MENDOZA, ALICIA               Honorable Morrison C. England, Jr.
                          410 West Arden Avenue, Suite 203




                                                                  FERNANDEZ, DULCE NIETO, ROSA                    Courtroom 7, 14th Floor
                              Glendale, California 91203




                                                             12   HERNANDEZ, individually, and on behalf of
                                                                  other members of the general public similarly   ORDER GRANTING STIPULATION TO
                                                             13   situated                                        CONTINUE PLAINTIFFS’ DEADLINE
                                                                                                                  TO FILE MOTION TO STRIKE
                                                             14                Plaintiffs,
                                                             15         vs.
                                                             16   CORNERSTONE BUILDING BRANDS, an
                                                                  unknown business entity; PLY GEM                Complaint Filed:     April 12, 2021
                                                             17   WINDOWS, an unknown business entity; PLY        Jury Trial Date:     None Set
                                                                  GEM PACIFIC WINDOWS CORPORATION,
                                                             18   an unknown business entity; PLY GEM
                                                                  RESIDENTIAL SOLUTIONS, an unknown
                                                             19   business entity; SIMONTON DOORS &
                                                                  WINDOWS, an unknown business entity; and
                                                             20   DOES 1 through 100, inclusive,
                                                             21                Defendants.
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                     ORDER GRANTING STIPULATION TO CONTINUE DEADLINE TO FILE MOTION TO STRIKE ANSWER
                                                              1                                              ORDER

                                                             2           Having considered the parties’ Joint Stipulation to Extend Time to File Motion to Strike

                                                             3    Answer, and good cause appearing, the Court hereby approves the Joint Stipulation and

                                                             4    ORDERS that the deadline for Plaintiff to file a motion to strike Defendants’ Answer is

                                                             5    continued 21 days after the hearing on Plaintiffs’ Motion to Remand.

                                                             6           IT IS SO ORDERED.

                                                             7    Dated: June 29, 2021

                                                             8
                                                             9
                                                             10
                                                             11
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203
                              Glendale, California 91203




                                                             12
                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                                 1
                                                                     ORDER GRANTING STIPULATION TO CONTINUE DEADLINE TO FILE MOTION TO STRIKE ANSWER
